Citation Nr: 1214363	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had multiple periods of active service, including from October 1993 to October 1994 and from July 2004 to August 2005.  The Veteran served in Afghanistan and was awarded the Combat Action Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

This claim was previously before the Board in December 2010.  At that time, the Board remanded the case for development.  Though the directives from that remand have been accomplished, for reasons explained below, the Board finds that further development is necessary before it can decide this case.  Thus, it is premature to discuss whether there was substantial compliance with the Board's previous remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his PTSD.  In December 2010, the Board remanded the Veteran's claim in order that additional records from the VA could be obtained and associated with his claims file.

In reviewing these updated records, the Board notes that the Veteran has been hospitalized at least twice for psychiatric issues.  However, the Board also notes that the Veteran has been diagnosed as suffering from bipolar disorder, and it is not clear that this condition is related to his active service.  For example, the Veteran was hospitalized in June 2010 after a possible suicide attempt.  At that time, his Axis I diagnoses included his service-connected PTSD as well as bipolar disorder and substance induced mood disorder.  Other VA treatment records detail that the Veteran has been diagnosed with and treated for bipolar disorder.

Pursuant to VA regulation, if a diagnosis of a metal disorder is changed, then VA must determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.125(b) (2011).  If it is not clear what this new diagnosis represents, then an examination is warranted.  Id.  

Such a situation has arisen here.  The Veteran has a newly diagnosed mental disorder that was not found on his June 2008 VA examination, and there is no evidence whether this condition is related to his PTSD or his active service.  Thus, a remand for a new examination is required.  

Further, in March 2012, the Veteran filed a claim for a TDIU.  As the Court of Appeals for Veterans Claims has explained, in increased ratings cases, "a request for TDIU . . . is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's claim for a TDIU is thus considered part and parcel of his claim for an increased initial rating for his PTSD, and this issue should be adjudicated upon remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's VA treatment records dated from December 2010 and thereafter should be obtained and associated with his claims folder.

2.  The RO/AMC should schedule the Veteran for a VA examination by an individual with the appropriate expertise in mental disorders to determine both the current nature and severity of his mental disorders as well as to consider whether his service-connected disability renders him unable to secure or follow substantially gainful employment.  The examiner should review the Veteran's claims file - including his service records - and should indicate in the report provided that this review was accomplished.  

After examining the Veteran, the examiner is asked to address the following:

a) From what acquired psychiatric disorders does the Veteran currently suffer?  

b) If it is found that the Veteran suffers only from PTSD, then an explanation should be given as to why other treatment providers have diagnosed the Veteran as suffering from bipolar disorder and whether the symptoms identified at those times are related to his service-connected PTSD.  

c) If it is found that the Veteran suffers from conditions other than PTSD, then an opinion should be given as to whether it is at least as likely as not that this/these other condition(s) is/are related to the Veteran's active service, and/or whether it is at least as likely as not that the other condition(s) from which the Veteran suffers is/are secondary to (i.e. proximately due to or the result of) or aggravated by his service-connected PTSD.  If aggravation is found, the examiner should identify the baseline level of severity of the Veteran's psychiatric disorder, pointing to medical evidence before the onset of aggravation or the earliest medical evidence created at any time between the onset of aggravation and the current level of severity.  

d) Does the Veteran's service-connected PTSD (or any other mental condition that is causally related to his active service, is secondary to his PTSD, or is aggravated by his PTSD) render him unable to secure or follow a substantially gainful occupation?  

In answering this question, the examiner should identify each impairment/symptom found as a result of the service-connected disabilities, and then state the occupational impact that each impairment/symptom has on the Veteran's ability to be employed.  The examiner should state the functions which would be difficult or impossible to do as a result of the associated service-connected symptom/impairment. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO/AMC shall then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


